Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 08/02/2021. 
Claims 1-3, 5-8, 10-13, 15-16, and 18-24 are pending in this application. 
Claims 1, 11 and 19 are independent claims. 
Claims 1-2, 5-6, 8, 10-12, 15-16, and 19 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,3,5,6,7,10,11,12,13,15,16,18,19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2018/0329647 A1) in view Korupolu (US 2009/0228589 A1).

           As per claim 1, Dai teaches A method comprising:
executing a data processing cluster on one or more first hosts of a plurality of hosts, the data processing cluster comprising virtual nodes that process data stored in different data repositories of a plurality of data repositories during a lifecycle of the data processing cluster, wherein the virtual nodes comprise containers; (Dai [0003] A request to migrate a virtual instance from a source host compute node may be received.  The source host compute node may be included in a distributed storage system environment. [data repositories]  A target host compute node may be selected to migrate the virtual instance to [0026] The term "virtual instance" as disclosed herein refers to any virtual resource or virtual set of resources that runs on a physical computing device host. For example, a virtual instance may be or include one or more of: a virtual machine, a container, an operating system, virtual memory, a virtual CPU, a virtual hard disk, application, and/or configuration data, etc. These resources may be assigned to corresponding hardware resources and may be managed by a hypervisor.)
determining when one or more migration criteria are satisfied for the data processing cluster, wherein a first of the one or more migration criteria comprises a data repository from which the data processing cluster is processing data changing from a first data repository of the plurality of data repositories to a second data repository of the plurality of data repositories as part of normal sequential processing of the data by the data processing cluster; (Dai Fig 4 and [0029] At block 401 a request may be received ( e.g., by a source host compute node 206-1) to migrate one or more virtual instances (e.g., because a particular host needs repair). and Dai [0032] Per block 405, a host compute node may then be selected as the host to migrate data to. The selection may occur by determining (e.g., by a monitoring agent module within a host compute node) whether one or more host compute nodes meet one or more policies or rules [migration criteria]. The one or more 

The examiner is interpreting “migration criteria comprises a data repository” under broadest reasonable interpretation to include any characteristic of the data repository that is considered in migrating the virtual machine or container. This is taught in Dai (paragraphs 29 and 32 shown above)

Dai does not teach identifying accommodation data associated with the data processing cluster and determining one or more second hosts of the plurality of hosts for the data processing cluster based on the accommodation data and migrating the data processing cluster from the one or more first hosts to the one or more second hosts.
However, Korupulu teaches identifying accommodation data associated with the data processing cluster; (Korupulu [0017] Target selection may involve preferentially selecting among the candidate machines one or more migration targets for the VM, wherein said criteria may require that each selected machine posses certain proximity or latency to the storage volumes of the VM. Selection can be among multiple candidate machines at differing latencies from the VM's storage location [0018] Target selection may further involve combining latency from target machine to storage location, path capacity from target machine to storage location, and resulting utilization (CPU, memory, network, storage bandwidth) at the target machine, to compute a single rank value for each feasible target machine. Said criteria may require favoring machines with higher spare path capacity, lower latency to the VM's storage volumes and/or lower resulting processing utilization ( e.g., CPU, memory, network and storage bandwidth 
determining one or more second hosts of the plurality of hosts for the data processing cluster based on the accommodation data;  (Korupulu [0047] Step 52: If all three conditions are true, then assign a value to the selected VM-machine pair (e.g., Value (VM_a, PM_b) favoring machines with higher spare path capacity and lower latency), otherwise go back to step 47. [0048] Step 53: Repeat steps 47-52 for all VM and machine pairs in the sorted lists. [0049] Step 54: Choose among the selected pairs those pairs with the highest values as migration pairs (i.e., the VM and machine pair that have a high value are chosen for migrating the VM to the machine).
migrating the data processing cluster from the one or more first hosts to the one or more second hosts. (Korupolu [0019] The storage-aware selection process can be performed in an optional recommendation mode where the migration selections (suggestions) are provided as a recommendation to an administrator who can then choose to accept them or not. If accepted by the administrator, information about migration selection may be fed to an orchestrator module that executes the VM migration from a source machine to one or more selected target machines).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Korupolu with the system of Dai to identify accomodation data. One having ordinary skill in the art would have been motivated to use Korupolu into the system of Dai for the purpose of selecting virtual machine migration targets. (Korupolu paragraph 02) 

As per claim 2, Dai teaches the plurality of data repositories are stored on computing systems and wherein each of the plurality of data repositories are stored as a distributed file system or as a data object storage element. (Dai [0015] Aspects of the present disclosure relate to migrating storage data between storage devices for local I/O access in distributed storage system environments.  As disclosed herein, a "distributed storage system" can include multiple computing devices that each include or are associated with their own storage device(s) of data.  Instead of a single centralized data repository storage device, there may be multiple storage devices.  In some embodiments, these multiple computing devices are connected via a network and share storage device resources.  A distributed storage system, for example, may be or include a cluster file system, a shared-disk file system, a shared-nothing file system, a parallel file system, a global file system, a symmetric file system, and an asymmetric file system.  While the present disclosure is not necessarily limited to such applications, various aspects of the disclosure may be appreciated through a discussion of various examples using this context).

As per claim 3, Korupolu teaches at least a portion of the computing systems comprise the one or more first hosts and the one or more second hosts. (Korupolu [0024] An example computing environment 30 is shown in FIG. 2, including the central migration component 11 running on a sever machine 13, for monitoring and managing a computing system 37. The computing system 37 includes hosts 36, wherein each host includes at least a CPU. At least a plurality of the hosts 36 provides computing 

As per claim 5, Korupulu teaches wherein identifying accommodation data associated with the data processing cluster comprises identifying accessibility data for the plurality of hosts to access the second data repository, wherein the accommodation data comprises at least latency and throughput data. (Korupulu [0017] Target selection may involve preferentially selecting among the candidate machines one or more migration targets for the VM, wherein said criteria may require that each selected machine posses certain proximity or latency to the storage volumes of the VM. Selection can be among multiple candidate machines at differing latencies from the VM's storage location [0018] Target selection may further involve combining latency from target machine to storage location, path capacity from target machine to storage location, and resulting utilization (CPU, memory, network, storage bandwidth) at the target machine, to compute a single rank value for each feasible target machine. Said criteria may require favoring machines with higher spare path capacity, lower latency to the VM's storage volumes and/or lower resulting processing utilization ( e.g., CPU, memory, network and storage bandwidth utilizations) at the target machine. Then a candidate machine with the highest rank value is selected as a target machine. [0029] For a selected virtual machine 14, VM_a, and a selected (least loaded) physical machine 36, PM_b, the VM Migration planner 16 checks if: (i) the CPU, memory and 

As per claim 6, Korupulu teaches the accommodation data comprises at least latency and throughput data to access the data repository. (Korupulu [0017] Target selection may involve preferentially selecting among the candidate machines one or more migration targets for the VM, wherein said criteria may require that each selected machine posses certain proximity or latency to the storage volumes of the VM. Selection can be among multiple candidate machines at differing latencies from the VM's storage location [0018] Target selection may further involve combining latency from target machine to storage location, path capacity from target machine to storage location, and resulting utilization (CPU, memory, network, storage bandwidth) at the target machine, to compute a single rank value for each feasible target machine. Said criteria may require favoring machines with higher spare path capacity, lower latency to the VM's storage volumes and/or lower resulting processing utilization ( e.g., CPU, memory, network and storage bandwidth 

As per claim 7, Korupulu teaches the accommodation data further comprises physical processing resources of the plurality of hosts. (Korupulu [0017] Target selection may involve preferentially selecting among the candidate machines one or more migration targets for the VM, wherein said criteria may require that each selected machine posses certain proximity or latency to the storage volumes of the VM. Selection can be among multiple candidate machines at differing latencies from the VM's storage location [0018] Target selection may further involve combining latency from target machine to storage location, path capacity from target machine to storage location, and resulting utilization (CPU, memory, network, storage bandwidth) at the target machine, to compute a single rank value for each feasible target machine. Said 

As per claim 10, Korupolu teaches wherein the one or more first hosts and the one or more second hosts comprise virtual machines. (Korupolu [0024] An example computing environment 30 is shown in FIG. 2, including the central migration component 11 running on a sever machine 13, for monitoring and managing a computing system 37. The computing system 37 includes hosts 36, wherein each host includes at least a CPU. At least a plurality of the hosts 36 provides computing platforms for multiple VMs. The computing system 37 further includes edge switches 31 and core switches 32. The switches connect the hosts 36 to storage subsystem volumes 33 (FIGS. 1-2). The storage network 12 in FIG. 1 may include one or more of the storage subsystem volumes 33).

As to claims 11 and 19, they are rejected based on the same reason as claim 1.
As to claim 12, it is rejected based on the same reason as claim 2.
As to claim 13, it is rejected based on the same reason as claim 3.
As to claims 15 and 24 they are rejected based on the same reason as claim 5.
As to claim 16, it is rejected based on the same reason as claim 6.
As to claims 18 and 20, they are rejected based on the same reason as claim 10.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2018/0329647 A1) in view Korupolu (US 2009/0228589 A1) in further view of Ponsford (US 2015/0229583 A1).

As per claim 8, Dai and Korupolu do not teach determining when the one or more migration criteria are satisfied for the data processing cluster comprises determining when a data processing rate of the data processing cluster fails to satisfy a minimum data processing rate.
However, Ponsford teaches determining when the one or more migration criteria are satisfied for the data processing cluster comprises determining when a data processing rate of the data processing cluster fails to satisfy a minimum data processing rate. (Ponsford [0110] In embodiments, a sensor 9 or other arrangement (which may be computer program) is provided which senses a parameter indicative of the data transfer speed of a network interface during operation of a virtual machine 4.  If the sensed parameter indicates that the data transfer speed of the network interface has dropped below a predetermined threshold for a virtual machine 4 (which may be set as part of the resource request), then the virtual machine 4 may be migrated to a different computing device 3 with a different network interface, or the virtual machine 4 may be allocated resources of another or a different network interface of the same computing device 3).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ponsford with the system of Dai and 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2018/0329647 A1) in view Korupolu (US 2009/0228589 A1) in further view of Sterin (US 2019/0065096 A1).

As per claim 21, Dai and Korupolu do not teach wherein the virtual nodes provide a plurality of distributed data processing operations.
However, Sterin teaches wherein the virtual nodes provide a plurality of distributed data processing operations. (Sterin [0008] FIG. 1 illustrates an approach for providing a distributed file storage system, according to an embodiment. [0016] Illustratively, containerized applications 111.sub.1-3 running in VMs 100.sub.1-3 require access to the same shared storage volume 145.sub.1, which may be a block storage device such as a .vmdk file in one embodiment.  Containerized applications 111.sub.1-3 may include distinct application(s) and/or services of the same application(s) that run in different containers, such as a master-worker scenario in which worker containers process data that is then aggregated by a master container, a map reduce algorithm in which one worker container writes intermediate data to a file that another worker container reads, or an image storage solution such as Docker.RTM.   [0028] As shown, computing system 200 further includes virtualization management module 230 that is in 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sterin with the system of Dai and Korupolu to implement distributed data processing operations. One having ordinary skill in the art would have been motivated to use Sterin into the system of Dai and Korupolu for the purpose of exposing storage devices to multiple VMs and setting up a file sharing system. (Sterin paragraph 04)

As to claims 22 and 23, they are rejected based on the same reason as claim 21.

Response to Arguments
Applicant's arguments filed on 08/02/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the arguments do not apply because of the introduction of new art by Dai.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196